                       IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA

                                         3:18-cv-00320-KDB-DSC
                                Case No. ________________

                                                   )
                                                   )
       LARADA SCIENCES, INC.                       )
                               Plaintiff(s),       )
                                                   )        CERTIFICATION OF
       vs.                                         )        MEDIATION SESSION
                                                   )
       PEDIATRIC HAIR SOLUTIONS CORP.              )
       AND FLOSONIX VENTURES, LLC                  )
                               Defendant(s).       )


Instructions: This certificate shall be filed by the mediator or by the plaintiff, and served
upon all parties upon completion of the ADR process unless otherwise ordered.

      The undersigned -1302./ reports the following result of a Mediated Settlement
Conference held on      October 16, 2019             .

      The following individuals, parties, corporate representatives, and/or claims
professionals attended and were available to participate in the session, and the
appropriate individuals possessed the requisite settlement authority:

             __ All individual parties and their counsel.

             __ Designated corporate representatives.

             __ Required claims professionals.

             __ Other (describe):


      The following individuals, parties, corporate representatives, and/or claims
professionals failed to appear and/or failed to participate as ordered:




      Case 3:18-cv-00320-KDB-DSC Document 36 Filed 10/16/19 Page 1 of 2
Case 3:18-cv-00320-KDB-DSC Document 36 Filed 10/16/19 Page 2 of 2
